   Case:
Case     21-1622    Document:
     1:19-cv-00172-CRK        21 74
                        Document  Page: 1 07/29/21
                                     Filed Filed: 07/29/2021
                                                     Page 1 of 2




              NOTE: This order is nonprecedential.

       United States Court of Appeals
           for the Federal Circuit
                    ______________________

       NOVOLIPETSK STEEL PUBLIC JOINT STOCK
        COMPANY, NOVEX TRADING (SWISS) SA,
                 Plaintiffs-Appellants

                               v.

         UNITED STATES, NUCOR CORPORATION,
                   Defendants-Appellees
                  ______________________

                          2021-1622
                    ______________________

       Appeal from the United States Court of International
    Trade in No. 1:19-cv-00172-CRK, Judge Claire R. Kelly.
                    ______________________

                          ORDER

          The parties having so agreed,

          IT IS ORDERED THAT:

          (1)    The proceeding is DISMISSED under Fed. R.
    App. P. 42(b).
   Case:
Case     21-1622    Document:
     1:19-cv-00172-CRK        21 74
                        Document  Page: 2 07/29/21
                                     Filed Filed: 07/29/2021
                                                     Page 2 of 2




    2                          NOVOLIPETSK STEEL PUBLIC V. US




           (2)   Each party shall bear its own costs.


                                  FOR THE COURT

     July 29, 2021                /s/ Peter R. Marksteiner
                                  Peter R. Marksteiner
                                  Clerk of Court



    ISSUED AS A MANDATE: July 29, 2021
